This court affirmed without opinion upon the ground that, since the action was one at law for damages and not in equity and, therefore, proof was *Page 322 
required of actual fraud, the Appellate Division had correctly reversed and granted a new trial. The appellant having stipulated for judgment absolute the only question presented for decision was the correctness of the reversal by the Appellate Division and that having been shown, an affirmance by this court followed. We do not approve the ruling below that the contract was void underTopken, Loring  Schwartz, Inc., v. Schwartz (249 N.Y. 206).
The motion for reargument should be denied.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Motion denied.